 



Exhibit 10.16

May 13, 2005

Randall D. Bongarten
c/o Emmis Communications Corporation
40 Monument Circle, Suite 700
Indianapolis, IN 46204

     Re: Amendment to Employment Agreement

Dear Randy:

     This letter shall confirm our agreement to amend your employment agreement
with Emmis Operating Company dated March 1, 2003 (the “Agreement”), upon the
terms and subject to the conditions set forth in this letter (the “Amendment”).

     Except as otherwise provided below, this Amendment is effective upon
execution by you. Any capitalized words or phrases used and not defined in this
Amendment shall have the meanings ascribed to them in the Agreement or Exhibit A
to the Agreement. This shall confirm that the parties have agreed as follows:

1. The Term of the Agreement has been extended through February 28, 2009. After
February 28, 2006, “Contract Year” shall mean the twelve (12) month period
commencing on March 1, 2006 and on each anniversary thereof during the Term.

2. Effective March 1, 2006, the dollar amount set forth in the first sentence of
Section 3.4 shall be increased from Five Hundred Thirty Five Thousand Dollars
($535,000) to Five Hundred Ninety Five Thousand Dollars ($595,000).

3. The Base Salary shall be increased to Four Hundred Ninety Five Thousand
Dollars ($495,000) each Contract Year during the Term, commencing with the
Contract Year beginning March 1, 2006 (“FYE 07”).

4. After payment of any Contract Year Bonus earned for the period ending
February 28, 2006, Section 6.2 shall be modified to reflect the following:
Commencing with FYE 07, the target amount of the Contract Year Bonus shall be
increased to Three Hundred Forty One Thousand Five Hundred Dollars ($341,500)
each Contract Year, and the third and fourth sentences of Section 6.2 shall be
deleted and replaced with the following language:

     “Employer may pay all or a portion of any Contract Year Bonus in Shares in
the same manner utilized for other senior management level employees.”

Unless subsequently changed by the Compensation Committee, the performance goals
for FYE 07 shall be:

 



--------------------------------------------------------------------------------



 



                  Target Bonus     Performance Goal
1.
  $ 239,050     Television Station Operating Income Target
2.
  $ 102,450     Individual Performance (Discretionary)

Television Station Operating Income or any other applicable performance targets
or goals shall be defined and determined by the Compensation Committee each
Contract Year. The Compensation Committee reserves the right to amend the
performance goals to the extent it deems appropriate in order to take into
account any material acquisition, disposition, reorganization, recapitalization
or other material transaction involving Employer or its properties. Executive
shall earn a certain percentage of each Contract Year Bonus in accordance with
the applicable bonus scale adopted by the Employer for the subject Contract
Year.

5. Section 6.3 shall be deleted in its entirety and replaced with the following
language:

     “6.3 Equity Incentive Compensation. For the Contract Year beginning
March 1, 2005, at such time as Employer generally awards equity incentive
compensation to members of Employer’s senior management team, Executive shall
receive Seven Thousand Five Hundred (7,500) Shares (as defined below) and an
option (“Option”) to acquire Twenty Five Thousand (25,000) Shares. Each Contract
Year during the Term, beginning with FYE 07, at such time as Employer generally
awards equity incentive compensation to members of Employer’s senior management
team, Executive shall receive Nine Thousand (9,000) Shares and an Option to
acquire Thirty Thousand (30,000) Shares. As used herein, “Shares” shall mean
shares of Class A Common Stock of Emmis Communications Corporation. The grants
of Options and Shares shall be pursuant to the terms and subject to the
conditions of the applicable Equity Incentive Plan of Employer, the Option
agreements evidencing the Option grants and the restricted stock agreements
evidencing the grants of Shares. In the event of any change in the outstanding
Shares by reason of any reorganization, recapitalization, reclassification,
merger, stock split, reverse stock split, stock dividend, asset spinoff, share
combination, consolidation, or similar event, the number and class of all Shares
awarded pursuant to this Agreement or covered by an Option granted pursuant to
this Agreement (and any applicable Option exercise price) shall be adjusted by
the Compensation Committee in its sole discretion and in accordance with the
terms of the applicable Equity Incentive Plan of Employer, the Option agreement
evidencing the grant of the Option and the restricted stock agreement evidencing
the grant of Shares. The determination of the Compensation Committee shall be
conclusive and binding.”

6. After the delivery of any Bonus Shares earned for the period ending
February 28, 2006 pursuant to Section 6.4, Section 6.4 shall be deleted in its
entirety and replaced with the following language:

2



--------------------------------------------------------------------------------



 



     “6.4 Completion Bonus. On or about February 28, 2009, Executive shall
receive Fifty Thousand (50,000) Shares (the “Completion Shares”); provided, that
(i) this Agreement is in effect on February 28, 2009 and has not been terminated
for any reason (other than a breach of this Agreement by Employer); and
(ii) Executive has fully performed all of Executive’s duties and obligations
under this Agreement throughout the Term and is not in breach of any of the
material terms and conditions of this Agreement. The Completion Shares shall be
freely transferable when delivered to Executive subject to Employer’s securities
trading policy and applicable federal and state law. Employer shall have the
right, in its sole and absolute discretion, to pay to Executive the value of the
Completion Shares (in the same manner applied to other senior management level
employees) in cash in lieu of granting Executive the Completion Shares.”

7. Effective March 1, 2005, Section 15.9 shall be deleted and shall be of no
further force and effect.

8. The third and fourth sentences of Section 11.4 shall be deleted and shall be
of no further force and effect.

9. In Section 14, Gary Kaseff’s address has been changed to 3500 W. Olive
Avenue, Suite 1450, Burbank, California 91505.

10. The Change in Control Agreement attached as Exhibit A to the Agreement shall
be amended as follows:

     (a) Section 1(e)(iii)(B) shall be deleted in its entirety and replaced with
the following language:

          “(iii) the consummation of (B) the sale or other disposition of all or
substantially all of the assets of the Company to any Person or the sale or
other disposition of all or substantially all of the television assets of the
Company to any Person;”

     (b) The language at the end of the first paragraph of Section 1(e)
beginning with “, or (b) in the event the Company separates...” and ending with
“...of the Board of Directors of the Company or any Successor” shall be deleted.

     (c) The following shall be added at the end of the first paragraph of
Section 1(e):

          “Notwithstanding the foregoing, a Change in Control of the Company
shall be deemed not to have occurred with respect to any Executive, if (i) such
Executive is, by written agreement executed prior to such Change in Control, a
participant on such Executive’s own behalf in a transaction in which the persons
(or their Affiliates) with whom such Executive has such written agreement
acquire any of the television assets and, pursuant to the written agreement, the
Executive has an equity or similar interest in the resulting entity or assets or
a right to acquire such an equity or similar interest, or (ii) following the
consummation of the sale or other disposition of all

3



--------------------------------------------------------------------------------



 



or substantially all of the television assets of the Company to any Person, the
Company or Affiliates of the Company manages such assets.”

     (d) In Sections 9(a) and 9(b), the term “Business Combination” shall
include a sale of all or substantially all the television assets of the Company
and the terms “surviving corporation” and “successor entity” shall also mean the
purchaser of all or substantially all of the television assets of the Company,
as applicable.

     (e) In Section 9(b), the specified failure of the Company to obtain such
assumption and guarantee, while considered a breach of the Change in Control
Agreement, shall not be considered a breach of the Agreement.

     (f) As used above, “substantially all of the television assets of the
Company” means assets representing at least sixty-five percent (65%) of the
Television Station Operating Income of the Company as reported by the Company
for the fiscal year ending February 28, 2005.

All of the terms and conditions set forth in the Agreement and Exhibit A shall
remain unchanged and in full force and effect unless specifically modified in
this Amendment. All references to the Term or its expiration or termination
shall be adjusted to properly reflect the language set forth above. This
Amendment shall be incorporated by reference into the Agreement and made a part
thereof. In the event of any conflict between any provision of this Amendment
and any provision of the Agreement, this Amendment shall govern and control.

Please sign below where indicated to signify your acceptance of the terms and
conditions set forth in this Amendment. Should you have any questions about this
Amendment, please let me know.

Sincerely,

     
/s/ Jeffrey H. Smulyan

--------------------------------------------------------------------------------

   
Jeffrey H. Smulyan, Chairman and Chief Executive
   
Officer, Emmis Operating Company and Emmis
   
Communications Corporation
   
 
   
ACCEPTED AND AGREED:
   
 
   
/s/ Randall D. Bongarten

--------------------------------------------------------------------------------

   
Randall D. Bongarten
   

4